MEMORANDUM **
Jose Luis Barajas appeals his conviction pursuant to a conditional guilty plea to importing 18.65 kilograms of marijuana in violation of 21 U.S.C. §§ 952, 960. His contention that the federal drug statutes are unconstitutional following Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is precluded by United States v. Buckland, 289 F.3d 558, 562 (9th Cir.) (en banc), cert. denied, 535 U.S. 1105, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002), and United States v. Mendoza-Paz, 286 F.3d 1104 (9th Cir.), cert. de*314nied, — U.S. -, 123 S.Ct. 573, 154 L.Ed.2d 459 (2002). His contention that Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), overrules Buckland and Mendoza-Paz was rejected in United States v. Hernandez, 314 F.3d 430 (9th Cir.2002). Barajas’s contention that the indictment was defective because it did not allege that he had mens rea as to the drug type and quantity is foreclosed by United States v. Carranza, 289 F.3d 634 (9th Cir.), cert. denied, — U.S.-, 123 S.Ct. 572, 154 L.Ed.2d 458 (2002).
Accordingly, Barajas’s conviction is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.